Title: To James Madison from Elias Vanderhorst, 4 September 1807
From: Vanderhorst, Elias
To: Madison, James



Sir
Bristol Sepr. 4th 1807.

Since my last respects of the 1st. Ulto. Pr the Ship Robert Burns, Capt. White, Via Liverpool for New York, I have not been honored with any of your favors.
The Harvest here is now nearly closed & proves, as I expected, ample in quantity & good in quality, particularly Wheat.  I am sorry to say the affairs of Europe appear yet very unsettled, as notwithstanding the Peace that has lately taken Place between France, Russia & Prussia a new War, on a novel principle, has since commenced, and I am very apprehensive from its nature that this alarmg.  is too likely to take a very extensive range insomuch that its result must baffle all present calculations, though it is too probable that its baneful effects will be widely & severely felt.
Enclosed I beg leave to hand you my Accts. of Imports and Exports by Vessels belonging to the U. S of America at this Port, for the half year ending the 30th. of June last, none having taken place at any of the Out-Ports within my District. I likewise beg leave to enclose you a few of our latest Newspapers to which please be referred for occurrences of that sort, which are generally conveyed in these kinds of vehicles.  I have the Honor to remain with great respect Sir, Your most Ob. & most Hble. Servt.

Elias Vanderhorst

